Title: From George Washington to James Anderson (of Scotland), 15 February 1796
From: Washington, George
To: Anderson, James,Scotland, of


          
            Sir,
            Philadelphia 15th Feb: 1796
          
          Since my last to you in December, I have been favored with your letter of the 15th of September, on the subject of Iron Bridges.
          The invention is ingenious, and if it answers as well in practice as it appears in theory it will be a valuable and useful discovery. I see no reason why it should not, as the construction is upon mathematical principles. I should fear, however, if you have not been correct in your estimates and comparison, that a bridge formed of Iron must cost more than one of Stone—both having the same span. But as I have had no leizure to examine the matter accurately, this may be a very erroneous opinion of mine.
          The Mechanics of these United States, are in the practice of building bridges of Wood, that are not exceeded any where, for span of Arch, convenience, appearance and cheapness. One lately erected over Piscataqua River in the State of New Hampshire, has a span of 244 feet in one arch—but the want of durability in bridges built of such perishable materials, is a serious objection to them.
          The more I have revolved the plan of renting the farms of my Mount Vernon Estate, the more inclined I am to the measure—and that my intention in this respect, as well as in the sale of certain lands which I possess on the Western Waters, may be known, I have caused a notification (as you will perceive by the enclosed hand-bills wch are copies thereof) to be inserted in some of the public gazettes of this country; but without much expectation of carrying it into effect the ensuing year.
          Having taken the liberty of bringing you acquainted with the preliminary steps to this measure, I now offer the plan in a more advanced stage; but upon the same principle, and under the same restrictions contained in my last—namely—that it may be communicated (not by way of public notification, nor at all, if it militates in any degree with the declared policy of the British government) to any m⟨a⟩n, or set of men, who you may have reason to believe are disposed to migrate to this country; and would wish to avail themselves of the information therein contained.
          As it relates to tenants, I should wish for peaceable,

industrious & skilful farmers; to obtain such, I must resort to some other country than this—where little knowledge of husbandry is possessed, and less care used in the practice of it, to keep the land from a ruinous course. For many reasons, the similarity of language not least, I would prefer those of yours.
          Numbers come daily, by individual families; and more from habit than any advantage I ever could discover, arrive at this City and New York. But Individuals who have not capitols equal to my undivided farms, would not answr my views, forasmuch as it would not be convenient, or agreeable to me, to let a part, and retain a part of the same farm. With esteem and regard I am—Sir Your Obliged & Very Hble Ser.
          
            Go: Washington
          
          
            P.S. Enclosed also, are the terms on which I propose to give Leases.
          
        